Electronically Filed
                                                      Supreme Court
                                                      SCAD-16-0000843
                                                      17-FEB-2017
                                                      01:10 PM



                          SCAD-16-0000843

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                          ROBERT SIBILIA,
                            Respondent.


                        ORIGINAL PROCEEDING
                           (ODC 16-0-143)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the Office of Disciplinary

Counsel’s December 1, 2016 petition for issuance of a reciprocal

discipline notice to Respondent Robert Sibilia, pursuant to Rule

2.15(b) of the Rules of the Supreme Court of the State of Hawai#i

(RSCH), the memorandum, affidavit, and exhibits appended thereto,

the December 20, 2016 Notice and Order issued by this court, and

the record, it appears that, on June 23, 2016, the Supreme Court

of California suspended Respondent Sibilia for one year, with all

but the initial 90 days stayed, required him within one year to

successfully complete the Multistate Professional Responsibility
Examination, and to bear the costs of the proceedings, for

misappropriating $12,933.69 from three clients in two matters due

to “gross neglect.”   Such conduct, if committed in this

jurisdiction, would violate Rule 1.15(c) of the Hawai#i Rules of

Professional Conduct (1994) and, weighed in light of the

aggravating and mitigating factors cited by the court, would

justify suspension (see, e.g., ODC v. Avinante, SCAD-14-775 (June

12, 2014); ODC v. Green, No. 21569 (July 30, 1998) ; ODC v.

Ikehara, No. 20652 (October 14, 1997)).   It further appears that

this court’s December 20, 2016 Notice and Order was served on

Respondent Sibilia by post on January 4, 2017 to the address

registered with the Hawai#i State Bar Association so, by the

terms of the December 20, 2016 order, RSCH Rule 2.15(b), and

Rules 26(a) and 26(c) of the Hawai#i Rules of Appellate

Procedure, Respondent Sibilia had until February 6, 2017 to

respond to the Notice with any reasons as to why reciprocal

discipline should not be imposed upon him.   Respondent Sibilia

has not filed a response, and a review of the record and

precedent demonstrates, pursuant to RSCH Rules 2.15(c) and (d),

that reciprocal discipline is authorized and justified.

Therefore,

          IT IS HEREBY ORDERED that Respondent Robert Sibilia is

suspended for 90 days from the practice of law in this

jurisdiction, pursuant to RSCH Rules 2.3(a)(2) and 2.15(c),


                                 2
effective thirty days after the entry of this order.

          IT IS FURTHER ORDERED that Respondent Sibilia shall, in

accordance with RSCH Rule 2.16(d), file with this court, within

10 days after the effective date of his suspension, an affidavit

showing compliance with RSCH Rule 2.16(d).

          IT IS FURTHER ORDERED that Respondent Sibilia shall

bear the costs of these reciprocal proceedings, pursuant to RSCH

Rule 2.3(c), upon the timely submission of a verified bill of

costs by the Office of Disciplinary Counsel.

          IT IS FINALLY ORDERED that Respondent Sibilia shall not

resume the practice of law in this jurisdiction until reinstated

by order of this court, as set forth in RSCH Rules 2.17(a) and

2.17(b)(2).   Any application for reinstatement shall include

proof of reinstatement to, and good standing with, the California

State Bar.

          DATED:   Honolulu, Hawai#i, February 17, 2017.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 3